Citation Nr: 0408836	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right knee medial meniscectomy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to special monthly pension, based on the need 
for aid and attendance of another individual or at the 
housebound rate.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A July 2000 rating decision denied a 
disability rating greater than 20 percent for the veteran's 
service-connected right knee disorder and denied entitlement 
to special monthly pension.  After the August 2001 statement 
of the case (SOC) on these issues, a statement was received 
later that month from the veteran indicating his intent to 
appeal.  An August 2001 rating decision denied service 
connection for a skin condition, peripheral neuropathy, and 
PTSD, and denied TDIU.  After the January 2003 SOC on these 
issues, a substantive appeal was received from the veteran in 
March 2003. 

In February 2002, the veteran appeared at a conference with a 
Decision Review Officer (DRO) at the RO to discuss the six 
issues listed above.

A review of the record reveals that the veteran's skin 
condition claim was previously denied by the Board in 
September 1985.  The RO did not explicitly address whether 
new and material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In this case, the veteran submitted claims in 1997 for 
alcoholism, seizures, a broken ankle, left ulnar neuropathy, 
and marijuana dependence, claiming these conditions began 
during his military service.  Although the RO has considered 
such disabilities for the purpose of establishing entitlement 
to nonservice-connected pension benefits, it does not appear 
that formal adjudication of these disabilities on a service 
connection basis has been made.  These issues are REFERRED to 
the RO for appropriate action.


REMAND

The Board concludes VA has a further duty to assist the 
veteran in developing these claims because the record shows 
there is evidence outstanding from the Social Security 
Administration (SSA).  The evidence of record shows the 
veteran began receiving disability benefits from SSA in 2000.  
No attempt to retrieve his records has been made.  It is not 
known whether additional records from SSA would be relevant 
to any of these claims, but VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Moreover, it appears that additional VA outpatient treatment 
and hospitalization records are outstanding.  The veteran has 
stated that he has received care and hospitalization at 
several VA medical facilities since at least 1989, but there 
are also documents in the file developed in conjunction with 
prior claims which allege VA treatment since approximately 
1974.  Although many of his VA medical records have been 
obtained, there are significant time gaps in the records in 
the claims file, and there are also documents referencing VA 
hospitalizations in 1989, 1995, 1997, and 1998, records of 
which are not in the file.  The Board concludes a request for 
VA records must be made.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On the veteran's claim for special monthly pension, the Board 
concludes another VA examination is needed.  The last 
examination to address whether the veteran needs the aid and 
attendance of another individual was conducted in 2000.  
Evidence submitted since that time suggests his nonservice-
connected conditions have worsened recently, so additional 
medical opinion is needed.  Also, the veteran has submitted 
medical evidence alleging disability due to a nonservice-
connected gastrointestinal disorder which has not yet been 
rated for pension purposes.  An examination should be done so 
that the proper rating can be assigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  Accordingly, this 
case is remanded for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the veteran's complete medical 
records from the VA facilities in 
Birmingham, Nashville, and Murfreesboro 
for all outpatient treatment and 
hospitalization from 1974 to the present.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and a VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining as many of the above 
records as are available, schedule the 
veteran for a complete and thorough VA 
aid and attendance or housebound 
examination, to include such special 
examinations as may be deemed necessary 
to obtain sufficient information to apply 
the rating criteria to all of the 
veteran's disabling conditions.  This 
should include a gastrointestinal 
examination, as well as any other 
examinations deemed necessary by the RO.

The claims folder and a copy of this 
remand must be made available to the 
examiners prior to the examinations.  The 
examiners should conduct all necessary 
tests in order to determine the severity 
of the veteran's medical conditions.  

4.  Then, after ensuring that the VA 
examination reports are complete and that 
any other necessary development has been 
completed, readjudicate the claims on 
appeal.  If any such action does not 
resolve a claim, issue the veteran and 
his representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  These claims must be afforded expeditious 
treatment.  


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




